Appeal from a resettled order granting respondents’ motion, pursuant to section 124 of the Civil Practice Act, to cancel a notice of pendency of action upon the giving of an undertaking. Order affirmed, with $10 costs and disbursements. Bienstoak v. Nista Constr. Co. (225 App. Div. 534), relied on by appellant was decided prior to the amendment of section 124 in 1930. (Cf. 63rd St. Theatres v. Mansion Estates, 137 Mise. 285, affd. 230 App. Div. 827.) Nolan, P. J., Wenzel, Murphy, Ughetta and Kleinfeld, JJ., concur.